A case cannot be brought to this court for adjudication by direct ex- . ception solely to a ruling made pendente lite. There must be a valid exception to some final ruling of the court below, on which to predicate other assignments of error(a.) A bill of exceptions stated that the defendant below offered a certain document in evidence, which was rejected, on objection by *731the plaintiff, “to which ruling and decision of the court in refusing to admit said evidence and in sustaining the objection of plaintiff, defendant excepts. The defendant having offered no other testimony, the case was submitted to the jury. The jury retired and returned a verdict for the plaintiff, and now within the past thirty days from the close of the term of the court aforesaid, the defendant tenders this, his bill of exceptions,” etc:Held, that there was no proper assignment of error.Writ of error dismissed.